DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a battery control device comprising: a charge and discharge circuit capable of charging and discharging an electrically connected secondary battery; and a processor configured to control the charge and discharge circuit, wherein the processor is configured to: acquire information regarding a first secondary battery electrically connected to the charge and discharge circuit; determine whether or not a diagnosis implementation condition regarding the first secondary battery is satisfied based on information regarding the first secondary battery; control the charge and discharge circuit to charge the first secondary battery only after discharging or charging the first secondary battery up to a charging-start state of charge (SOC) if it is determined that the diagnosis implementation condition is satisfied; acquire measurement data of a voltage and a current of the first secondary battery while the first secondary battery is being charged from the charging start SOC; estimate an internal state parameter of the first secondary battery based on the measurement data; and diagnose a deterioration state of the first secondary battery based on an estimated value of the internal state parameter of the first secondary battery.
Regarding claims 2 – 16, the claims are dependent upon claim 1 and are therefore allowable. 
Regarding claim 17, the prior art does not teach or suggest the combination of wherein, inter alia, a battery control method comprising: acquiring information relating to a first secondary battery electrically connected to a charge and discharge circuit capable of charging and discharging an 
Regarding claims 18, the prior art does not teach or suggest the combination of wherein, inter alia, a non-transitory storage medium storing a battery control program causing a computer to: acquire information relating to a first secondary battery electrically connected to a charge and discharge circuit capable of charging and discharging an electrically connected secondary battery; determine whether or not a diagnosis implementation condition regarding the first secondary battery is satisfied based on the information regarding the first secondary battery; control the charge and discharge circuit to charge the first secondary battery only after discharging or charging the first secondary battery up to a charging-start SOC if it is determined that the diagnosis implementation condition is satisfied; acquire measurement data of a voltage and a current of the first secondary battery while the first secondary battery is being charged from the charging-start SOC; estimate an internal state parameter of the first secondary battery based on the measurement data; and diagnose a deterioration state of the first secondary battery based on an estimated value of the internal state parameter of the first secondary battery.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Nishiguchi; Tadao et al.	US 20140015496
Oleynik; Vladislav et al.	US 20130049471
Wang; Jeen-Shuh	US 20060145658
Stanley; Gerald R.	US 7403400
Stanley; Gerald R.	US 6949915
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859